DETAILED ACTION
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

3.	Claims 1-2, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lurie (US Pub. No. 2015/0375125) in view of Consolini (US Pat. No. 5,753,811) in view of Li et al. (US Pub. No. 2019/0101436) and further in view of Gentile et al. (US Pat. No. 7,572,189). 
With respect to claims 1-2, Lurie teaches a flight simulator comprising: a) a wind tunnel chamber 100 comprising a first vertical flight chamber 102 (“flight chamber”) and a second vertical chamber (Fig.’s 1a-1b; e.g. diffusers 112, 114 making a “return tower 128” – paragraph [0069]) communicatively coupled thereto via air flow conduits (Fig. 1b; “closed-loop flow communication” – paragraph [0053], “airflow direction F”); b) a nacelle 206 (“nacelle”) disposed within the second vertical chamber 112, 114 of the wind tunnel chamber 100 (Fig. 1b) and 
Lurie, as stated above, teaches a motor connected with the gearbox used to “increase torque of a large-mass fan”, but does not expressly teach b) a motor disposed remote from the nacelle for powering the fan via a jackshaft. However, Consolini, directed to the analogous art of wind tunnels, teaches a motor power source 12 disposed remote from a fan 20 and nacelle (Fig. 2), wherein the remote motor power source 12 powers the fan via jackshaft 14 (Fig.’s 2, 3A; column 2, lines 56-60; column 3, lines 54-61). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to position the motor remotely to enable easier maintenance and adjustment of the motor, without the space constraints of the fan position. The combination has a reasonable expectation of success as the remote nature of the combination does not frustrate the interior structure of Lurie. 
Lurie further contemplates a d) variable frequency drive (“VFD” paragraph [0089]), but does not expressly teach a variable frequency drive responsive to a control signal from a programmable logic controller to regulate the speed of the motor. However, Li et al., directed to the analogous art of PLC motor drive systems, teaches the following features to be known in the art: a variable frequency drive 30 responsive to a control signal from a PLC 10 to regulate the speed of a motor 50, wherein the programmable logic controller 10 is responsive to one or more environmental parameters for generating a control signal to the variable frequency drive to controllably adjust motor speed 50 (paragraphs [0029]-[0033] – “vibration sensor or 
Lurie does not expressly disclose the operating motor speeds, other than to suggest that wind velocity should be 180 mph to overcome drag based on four people weighing 160lbs (paragraph [0091]). However, examiner cites to analogous art reference Gentile et al. for its teaching of the following: adjust a speed of a motor to: a) a first nonzero target motor speed (“minimum value”) which is not sufficient to cause the fan to rotate at at least a threshold minimum speed enabling human flight within the tunnel (column 4, lines 20-25; column 5, lines 1-6, lines 39-48); or b) a range of second target motor speeds, all second target motor speeds in the range being greater than the first nonzero target motor speed and sufficiently high to cause the fan to rotate at at least the threshold minimum speed; or c) a third target motor speed of zero RPM indicative of an off condition; wherein the variable frequency drive is programmed to operate the motor at nonzero target speeds only equal to or greater than said first nonzero target motor speed (column 5, lines 1-6, lines 39-48). Hence, at the time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to set the motor speeds as provided Gentile et al. for the expected purpose of allowing “free fall” simulation in a safe manner that does not put the rider in peril, while also saving energy consumption (See Gentile et 
Regarding element c) per MPEP 2144.01, "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). One ordinary skill in the art would reasonably expected that the motor is configured to operate at zero RPM (i.e. off condition) as it would be unreasonable to conclude that the motor operates without functionality to turn off. 
Lastly, per MPEP 2131, when a claim covers several structures or compositions, either generically or as alternatives, the claim is deemed anticipated if any of the structures or compositions within the scope of the claim is known in the prior art. Brown v. 3M, 265 F.3d 1349, 1351, 60 USPQ2d 1375, 1376 (Fed. Cir. 2001).  
	With respect to claim 6, Lurie does not expressly teach a vibration sensor as claimed. However, Li et al. expressly teaches one or more vibration sensors positioned about the motor for sensing motor vibration (paragraphs [0033], [0037]) and providing one or more output signals whose amplitudes are indicative of the level of vibration sensed (Fig. 8 – “magnitude of vibration”; paragraph [0062] – “measured vibration”). The motivation to combine is the same as stated above. 
With respect to claim 8, reference Gentile et al. teaches wherein the first nonzero target motor speed has a “preset” RPM value (column 2, lines 57-60)(the motivation to combine is the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Gentile et al. recognizes the nonzero target speed as a result effective variable for the amount of energy load and time required to get to the “free fall” speed (column 4, lines 20-25; column 5, lines 1-6, lines 39-48). As such, one ordinary skill in the art would have found it obvious to select an optimal RPM value, including the claimed value, via routine experimentation. As Gentile further notes, “maintenance interventions can be noticeably reduced”. 

4.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lurie (US Pub. No. 2015/0375125) in view of Consolini (US Pat. No. 5,753,811) in view of Li et al. (US Pub. No. 2019/0101436) and further in view of Gentile et al. (US Pat. No. 7,572,189) and further in view of Uusitalo et al. (US Pub. No. 2013/0074628)
As per claim 3, Lurie does not expressly teach a lubrication system as claimed. However, Uusitalo et al., directed to fan gear systems, teaches the following to be known in the art: a lubrication system remotely disposed (See lubricant 107 and reservoir 108 remotely disposed and coupled to gear 101 via conduits - Fig. 1) and coupled to a ratio gearbox 101 for controllably dispensing lubricant thereto (paragraphs [0023]-[0039]). Hence, at the time of applicant’s effective filing, one having ordinary skill in the art would have found it obvious to incorporate the lubrication system of Uusitalo et al. with the motor system of Lurie, for the expected purpose of 
	With respect to claim 4, Li et al. teaches wherein the programmable logic controller is responsive to one or more of temperature, pressure, leakage, and flow parameters output from the lubrication system for generating a control signal to the variable frequency device to controllably adjust motor speed (paragraphs [0029]-[0033] – “vibration sensor or temperature sensor”).  The motivation to combine is the same as stated above. Per MPEP 2131, when a claim covers several structures or compositions, either generically or as alternatives, the claim is deemed anticipated if any of the structures or compositions within the scope of the claim is known in the prior art. Brown v. 3M, 265 F.3d 1349, 1351, 60 USPQ2d 1375, 1376 (Fed. Cir. 2001).  

5.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lurie (US Pub. No. 2015/0375125) in view of Consolini (US Pat. No. 5,753,811) in view of Li et al. (US Pub. No. 2019/0101436) and further in view of Gentile et al. (US Pat. No. 7,572,189) and further in view of Dishel Non-Patent Literature (published 12/1/97).
With respect to claim 5, Lurie is silent regarding the specifics of the VFD, however, Li et al. teaches wherein the VFD 30 controllably adjusts at least one of frequency and voltage applied to the motor (paragraph [0033]), but does not expressly teach that the VFD 30 is IEEE 519 compliant. Examiner cites to Dishel for its teaching of a compliant VFD (pages 2-5). Hence, at time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to ensure the VFD is IEEE 519 compliant to ensure normal and safe utility operations. 
. 



6.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lurie (US Pub. No. 2015/0375125) in view of Consolini (US Pat. No. 5,753,811) in view of Li et al. (US Pub. No. 2019/0101436) and further in view of Gentile et al. (US Pat. No. 7,572,189) and further in view of Kochan, JR. (US Pub. No. 2013/0074628).
	With respect to claim 7, Li et al. further teaches that a fault condition is provided when the output signal amplitude exceeds a predetermined threshold indicative of a high vertical or high horizontal motor vibration level (“lower threshold 181”, “upper threshold 183” – paragraphs [0057]-[0059]; paragraphs [0037])(motivation to combine Li is the same as stated above), but does not expressly teach causing the controller to generate a control signal to the motor to stop the when the output signal exceeds the thresholds. However, Kochan, JR., directed to the analogous art of motor control systems, teaches such features to be known in the art (paragraph [0039]) – “halt operation”). Hence, at the time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to halt operation when vibrations exceed the permitted thresholds for the expected purpose of avoid permanent damage to the motor, and to ensure the safety of the human flyers. 






s 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lurie (US Pub. No. 2015/0375125) in view of Consolini (US Pat. No. 5,753,811) in view of Li et al. (US Pub. No. 2019/0101436) and further in view of Gentile et al. (US Pat. No. 7,572,189) and further in view of Brick et al. (US Pub. No. 2010/0307270).
	As per claims 9-10, Lurie teaches wherein the ratio gearbox may be used to increase torque (paragraph [0069]) but does not expressly teach a drive end thrust right angle bearing ratio gearbox, wherein drive end thrust right angle bearing ratio gearbox is a 2.5:1 ratio.  However, Brick et al., directed to the analogous art of gear boxes, teaches such features to be known in the art (Fig.’s 4-7; paragraphs [0025]-[0027] – “about 3:1” ratio is construed as 2.5: 1). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to utilize a right angle gearbox for the expected purpose of facilitating energy transfer from multiple orientations that are not aligned to produce torque in an efficient and desired amount. Notably, Consolini teaches wherein a coupling 64 is used to facilitate the re-orientation of the remote motor to the fan. Should applicant traverse examiner’s position that “about 3:1” does not encompass 2.5:1, examiner notes that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Here, one ordinary skill in the art would have found it obvious to set the ratio to an optimal amount as the gearbox ratio is well known to be result effective for the motor output 
Lurie does not expressly disclose the size of the motor, and therefore does not expressly teach wherein the motor connected thereto is a 500 HP, 1800 RPM motor. However, the size of the motor is a known result effective variable for the desired air flow. As extrinsic evidence, . 

8.	Claims 11-12, are rejected under 35 U.S.C. 103 as being unpatentable over Lurie (US Pub. No. 2015/0375125) in view of Consolini (US Pat. No. 5,753,811) in view of Romanenko (WO 2018/015766) and further in view of Uusitalo et al. (US Pub. No. 2013/0074628) and even further in view of Li et al. (US Pub. No. 2019/0101436). 
With respect to claim 11, Lurie teaches a flight simulator comprising: a) a wind tunnel chamber 100 comprising a first vertical flight chamber 102 (“flight chamber”) and a second vertical chamber (Fig.’s 1a-1b; e.g. diffusers 112, 114 making a “return tower 128” – paragraph [0069]) communicatively coupled thereto via air flow conduits (Fig. 1b; “closed-loop flow communication” – paragraph [0053], “airflow direction F”); b) a nacelle 206 (“nacelle”) disposed within the second vertical chamber 112, 114 of the wind tunnel chamber 100 (Fig. 1b) and including a ratio gearbox (“gear box” which inherently comprises a ratio) connected to a fan 202 (paragraphs [0069]-[0070])
Lurie, as stated above, teaches a motor connected with the gearbox used to “increase torque of a large-mass fan”, but does not expressly teach c) a motor disposed remote from the nacelle for powering the fan via a jackshaft. However, Consolini, directed to the analogous art of wind tunnels, teaches a motor power source 12 disposed remote from a fan 20 and nacelle (Fig. 2), wherein the remote motor power source 12 powers the fan via jackshaft 14 (Fig.’s 2, 3A; column 2, lines 56-60; column 3, lines 54-61). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to position the motor remotely to enable easier maintenance and adjustment of the motor, without the space constraints of the fan position. 
Lurie further contemplates a d) variable frequency drive (“VFD” paragraph [0089]), but does not expressly teach wherein the variable frequency drive configured to regulate the speed of the motor within a minimum and maximum operation range of the motor. However, Romanenko, directed to the analogous art of flight simulators, teaches such features as varying the wind speed between a minimum and maximum wind speed is known in the art (Page 1, lines 20-25). Although wind speed is described, one ordinary skill in the art would understand wind velocity to be adjusted via motor adjustment, as Lurie does not teach pitch adjustment of the fan. Hence, at the time of invention, one ordinary skill in the art would have found it obvious to use these range of wind speeds, via motor thresholds, for the expected purpose of accommodating the abilities of an individual and to compensate for variable body drag during advanced acrobatics Id. The proposed modification is considered to have a reasonable expectation of success as VFW are known to work in conjunction with a PLC. 
Regarding element e), Lurie does not expressly teach a lubrication system as claimed. However, Uusitalo et al., directed to fan gear systems, teaches the following to be known in the art: a lubrication system remotely disposed (See lubricant 107 and reservoir 108 remotely disposed and coupled to gear 101 via conduits - Fig. 1) and fluidly coupled to a ratio gearbox 101 for controllably dispensing lubricant thereto (paragraphs [0023]-[0039]). Hence, at the time of applicant’s effective filing, one having ordinary skill in the art would have found it obvious to incorporate the lubrication system of Uusitalo et al. with the motor system of Lurie, for the expected purpose of improving motor performance, improving long term durability, and thereby creating a more profitable entertainment system.   
Lastly, Lurie does not expressly teach a programmable logic controller as claimed. However, Li et al., directed to the analogous art of PLC motor drive systems, teaches the following features to be known in the art: a variable frequency drive 30 responsive to a control signal from a PLC 10 to regulate the speed of a motor 50, wherein the programmable logic controller 10 is responsive to one or more of temperature, pressure, leakage, and flow parameters output from the lubrication system for generating a control signal to the variable frequency device to controllably adjust motor speed (paragraphs [0029]-[0033] – “vibration sensor or temperature sensor”).  Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to implement the control system of Li et al., with Lurie, for the expected purpose of providing automated diagnostics to the drive system, and to promote an efficient and high performing fan assembly with improved reliability. Additionally, the programmable logic controller allows consistent and easily applied instructions to the VFW. The proposed modification is considered to have a reasonable expectation of success as VFW are known to work in conjunction with a PLC. Per MPEP 2131, when a claim covers several structures or compositions, either generically or as alternatives, the claim is deemed anticipated if any of the structures or compositions within the scope of the claim is known in the prior art. Brown v. 3M, 265 F.3d 1349, 1351, 60 USPQ2d 1375, 1376 (Fed. Cir. 2001).  
	With respect to claim 12, Lurie does not expressly teach a vibration sensor as claimed. However, Li et al. expressly teaches one or more vibration sensors positioned about the motor for sensing motor vibration (paragraphs [0033], [0037]) and providing one or more output signals whose amplitudes are indicative of the level of vibration sensed (Fig. 8 – “magnitude of vibration”; paragraph [0062] – “measured vibration”). The motivation to combine is the same as stated above. 

9.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lurie (US Pub. No. 2015/0375125) in view of Consolini (US Pat. No. 5,753,811) in view of Romanenko (WO 2018/015766) and further in view of Uusitalo et al. (US Pub. No. 2013/0074628) and even further in view of Li et al. (US Pub. No. 2019/0101436) and Kochan, JR. (US Pub. No. 2013/0074628).
	With respect to claim 13, Li et al. further teaches that a fault condition is provided when the output signal amplitude exceeds a predetermined threshold indicative of a high vertical or high horizontal motor vibration level (“lower threshold 181”, “upper threshold 183” – paragraphs [0057]-[0059]; paragraphs [0037])(motivation to combine Li is the same as stated above), but does not expressly teach causing the controller to generate a control signal to the motor to stop the when the output signal exceeds the thresholds. However, Kochan, JR., directed to the analogous art of motor control systems, teaches such features to be known in the art (paragraph [0039]) – “halt operation”). Hence, at the time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to halt operation when vibrations exceed the permitted thresholds for the expected purpose of avoid permanent damage to the motor, and to ensure the safety of the human flyers. 
 

10.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lurie (US Pub. No. 2015/0375125) in view of Consolini (US Pat. No. 5,753,811) in view of Romanenko (WO 2018/015766) and further in view of Uusitalo et al. (US Pub. No. 2013/0074628) and even further in view of Li et al. (US Pub. No. 2019/0101436) and even further in view of Gentile et al. (US Pat. No. 7,572,189).
With respect to claim 15, Lurie does not expressly disclose the operating motor speeds for the variable frequency drive. However, analogous art reference Gentile et al. teaches the following to be known in the art: adjusting a speed of a motor to: a) a first nonzero target motor speed (“minimum value”) which is not sufficient to cause the fan to rotate at at least a threshold minimum speed enabling human flight within the tunnel (column 4, lines 20-25; column 5, lines 1-6, lines 39-48); or b) a range of second target motor speeds, all second target motor speeds in the range being greater than the first nonzero target motor speed and sufficiently high to cause the fan to rotate at at least the threshold minimum speed; or c) a third target motor speed of zero RPM indicative of an off condition; wherein the variable frequency drive is programmed to operate the motor at nonzero target speeds only equal to or greater than said first nonzero target motor speed (column 5, lines 1-6, lines 39-48). Hence, at the time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to set the motor speeds as provided Gentile et al. for the expected purpose of allowing “free fall” simulation in a safe manner that does not put the rider in peril, while also saving energy consumption (See Gentile et al. at column 2, lines 49-67; column 3, lines 1-3). The proposed combination is considered to have a reasonable expectation of success since VFW + CLC systems are known to be configured for providing programmable ranges of motor speed. Additionally, Gentile et al. contemplates the use of a variable speed motor in similarity to Lurie. 
Regarding element c) per MPEP 2144.01, "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). One ordinary skill in the art would reasonably expected that the motor is configured to operate at zero RPM (i.e. off condition) as it would be unreasonable to conclude that the motor operates without functionality to turn off. 

11.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lurie (US Pub. No. 2015/0375125) in view of Consolini (US Pat. No. 5,753,811) in view of Romanenko (WO 2018/015766) and further in view of Uusitalo et al. (US Pub. No. 2013/0074628) and even further in view of Li et al. (US Pub. No. 2019/0101436) and even further in view of Gentile et al. (US Pat. No. 7,572,189) and Pawlowski et al. (US Pat. No. 5,192,464).
With respect to claim 16, Lurie is silent as to the use of a user interface. However, Pawlowski et al., directed to an adjustable frequency drive connected to a fan, teaches the following to be known in the art: a potentiometer adjustable via a user interface 30 coupled to the controller to adjust motor 12 to a desired speed (column 3, lines 26-40).  Hence, at the time of invention, one ordinary skill in the art would have found it obvious to incorporate the user interface potentiometer for the expected purpose of providing a desired air flow velocity via manual means. This can be desirable as an operator can visually inspect the passengers and adjust the speed to their liking, or the operators liking. The proposed modification is considered to have a reasonable expectation of success as the potentiometer is taught to be remotely positioned Id. 

12.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lurie (US Pub. No. 2015/0375125) in view of Consolini (US Pat. No. 5,753,811) in view of Romanenko (WO 2018/015766) and further in view of Uusitalo et al. (US Pub. No. 2013/0074628) and even further in view of Li et al. (US Pub. No. 2019/0101436) and even further in view of Brick et al. (US Pub. No. 2010/0307270).
	As per claim 18, Lurie teaches wherein the ratio gearbox may be used to increase torque (paragraph [0069]) but does not expressly teach a drive end thrust right angle bearing ratio gearbox.  However, Brick et al., directed to the analogous art of gear boxes, teaches such features to be known in the art (Fig.’s 4-7; paragraphs [0025]-[0027]). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to utilize a right angle gearbox for the expected purpose of facilitating energy transfer from multiple orientations that are not aligned to produce torque in an efficient and desired amount.

Double Patenting
13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,765,958. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are minor phrasing differences not affecting the scope of the claims. 

Allowable Subject Matter
14.	Claims 14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711